 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL VINTON GRANDADOS, JR.,                      Case No. 1:19-cv-1426-HBK
12                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                       FOR ATTORNEYS’ FEES AND EXPENSES
13           v.                                        UNDER THE EQUAL JUSTICE ACT
14    COMMISSIONER OF SOCIAL                           (Doc. No. 33)
      SECURITY,
15
                         Defendant.
16

17          Pending before the Court is Plaintiff’s motion for attorney fees and supporting affidavit

18   from attorney Jonathan Omar Pena, filed March 22, 2021. (Doc. No. 22). Plaintiff moves for an

19   award of attorney’s fees and costs in the amount of $9,821.57 under the Equal Access to Justice

20   Act (“EAJA”), 28 U.S.C. § 2412. (Id.). The Commissioner of Social Security has not filed a

21   response to the motion. (See docket).

22          On December 22, 2020, this Court granted the parties’ Stipulation for Voluntary Remand

23   pursuant to Sentence Four of 42 U.S.C. § 405(g) and reversed and remanded the case to the

24   Commissioner for further administrative proceedings. (Doc. No. 31). The Clerk entered

25   judgment in favor of Plaintiff. (Doc. No. 32). Accordingly, as the prevailing party, plaintiff now

26   requests an award of fees and costs. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R. Civ. P.

27   54(d)(1); see 28 U.S.C. § 1920; cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding

28   that a party who wins a sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing
 1   party).

 2             The Commissioner has not filed an opposition to the motion. See docket. After issuance

 3   of an order awarding EAJA fees and costs, the United States Department of the Treasury will

 4   determine whether plaintiff owes a debt to the government. If plaintiff has no discernable federal

 5   debt, the government will accept plaintiff’s assignment of EAJA fees and pay the fees directly to

 6   plaintiff’s counsel.

 7             Accordingly, it is ORDERED:

 8             1. Plaintiff’s motion for attorney fees and costs (Doc. No. 33) is GRANTED.

 9             2. Plaintiff is awarded fees in the amount of nine thousand eight hundred twenty-one

10   dollars and fifty-seven cents ($9,821.57) for attorney fees and expenses. Unless the Department

11   of Treasury determines that plaintiff owes a federal debt, the government must pay the fees to

12   plaintiff’s counsel in accordance with plaintiff’s assignment of fees and subject to the terms of the

13   stipulation motion.

14
     IT IS SO ORDERED.
15

16
     Dated:       June 30, 2021
17                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
